FILED
                            NOT FOR PUBLICATION                             JUN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANAHIT ANTONYAN,                                 No. 06-70969

              Petitioner,                        Agency No. A075-650-764

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 22, 2010 **
                               Pasadena, California

Before: D.W. NELSON and GOULD, Circuit Judges, and GWIN, District Judge.***

       Anahit Antonyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) decision denying her motion to



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable James S. Gwin, United States District Judge for the
Northern District of Ohio, sitting by designation.
reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). We deny the

petition.

       We review the BIA’s denial of a motion to reopen for abuse of discretion.

Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir. 2002). We find no such

abuse here. If an alien is aware of her voluntary departure deadline, fails to depart

before that deadline, and then files a motion to reopen, the BIA must deny the

motion. Granados-Oseguera v. Mukasey, 546 F.3d 1011, 1015 (9th Cir. 2008)

(per curiam); see also Matter of Zmijewska, 24 I. & N. Dec. 87 (BIA 2007). This

is true even if counsel represents to the alien that counsel will move for a stay of

voluntary departure and that the alien may remain in the United States safely and

legally. Granados-Oseguera, 546 F.3d at 1013, 1016; Zmijewska, 24 I. & N. Dec.

at 93-95. Antonyan acknowledges that she received a copy of this court’s order

indicating that her stay of voluntary departure would expire upon the issuance of

this court’s mandate, and acknowledges that she did not depart before her period of

voluntary departure expired. The BIA was correct to dismiss her motion to reopen.

       PETITION DENIED.




                                           2